McCay, Judge.
Our Act of 1865, 1866, authorizes a debtor in failing circumstances to prefer one creditor to another, in an assignment; and so this Court decided in the case of Embry vs. Fishcheser, 38 Georgia Reports, 245. And if this be done, bona fide, it does not make the assignment void, if there be more assigned than will pay the debt. The fact that there may be a surplus in the hands of the assignee, after paying the debt, is not of itself sufficient to make the assignment fraudulent, if the assignment be bona fide: 27 Georgia Reports, 385; 18 Georgia Reports, 668; 7 Georgia Reports, 275; 1 Georgia Reports, 176.
This bill sets up no fact inconsistent with these principles, as attendant upon this assignment. True, there is a general charge that the intent was to defraud, but it is well settled that mere general allegations imputing motives of fraud are not sufficient in any case. There must be facts stated which the Court may see are inconsistent with a fair and bona fide intent.
Judgment affirmed.